[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Rosen, Slip Opinion No. 2015-Ohio-3420.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3420
                        DISCIPLINARY COUNSEL v. ROSEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Rosen, Slip Opinion No.
                                   2015-Ohio-3420.]
Attorneys    at   law—Misconduct—Improperly             accessing    confidential     law-
        enforcement database—Engaging in conduct that adversely reflects on the
        lawyer’s fitness to practice law—Public reprimand.
    (No. 2015-0278—Submitted March 11, 2015—Decided August 26, 2015.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-073.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Erin Geralyn Rosen of Mason, Ohio, Attorney
Registration No. 0071156, was admitted to the practice of law in Ohio in 1999.
On October 6, 2014, relator, disciplinary counsel, charged Rosen with
professional misconduct for conduct that occurred between August 2007 and
                                 SUPREME COURT OF OHIO




August 2008 while Rosen, then an Assistant Attorney General in the Ohio
Attorney General’s Office, was serving as general counsel for the Ohio Law
Enforcement Gateway (“OHLEG”). OHLEG allows criminal justice agencies and
their personnel access to several data systems, some of which contain confidential
information reserved for law-enforcement personnel only. Relator alleged that
Rosen improperly accessed the OHLEG system to seek information about four
individuals that either she or her friends were dating.
        {¶ 2} A panel of the Board of Professional Conduct considered the cause
on the parties’ consent-to-discipline agreement. See BCGD Proc.Reg. 11.1
        {¶ 3} In the consent-to-discipline agreement, Rosen stipulates to the facts
alleged in relator’s complaint and agrees that her conduct violated Prof.Cond.R.
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on
the lawyer’s fitness to practice law).
        {¶ 4} The parties stipulate that the applicable mitigating factors include
the absence of a prior disciplinary record, Rosen’s cooperative attitude toward the
disciplinary proceedings, and her full and free disclosure to the disciplinary board.
See BCGD Proc.Reg. 10(B)(2)(a) and (d).2 The parties agree that there are no
aggravating factors. Based upon Rosen’s stipulated misconduct and these factors,
the parties stipulate that the appropriate sanction is a public reprimand.
        {¶ 5} The panel and the board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety. For precedent, the panel cites a case in which we
publicly reprimanded an attorney who also violated Prof.Cond.R. 8.4(h), had
similar mitigating factors, and had no aggravating factors.                  See Disciplinary
Counsel v. Mecklenborg, 139 Ohio St. 3d 411, 2014-Ohio-1908, 12 N.E.3d 411

1
  Effective January 1, 2015, Gov.Bar R. V(16), 140 Ohio St. 3d CXXX, governs consent-to-
discipline agreements.
2
  Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B) are codified in Gov.Bar R. V(13), 140 Ohio St. 3d CXXIV.




                                                2
                                January Term, 2015




(publicly reprimanding an attorney for operating a vehicle while under the
influence of alcohol and negligently misrepresenting facts on an application to
renew the attorney’s driver’s license).
       {¶ 6} We agree that Rosen violated Prof.Cond.R. 8.4(h) and that this
conduct warrants a public reprimand. Therefore, we adopt the parties’ consent-to-
discipline agreement.
       {¶ 7} Accordingly, Erin Geralyn Rosen is hereby publicly reprimanded.
Costs are taxed to Rosen.
                                                          Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
       Scott J. Drexel, Disciplinary Counsel, and Stacy Solochek Beckman,
Assistant Disciplinary Counsel, for relator.
       Erin Geralyn Rosen, pro se.
                            ______________________




                                          3